Citation Nr: 0119839
Decision Date: 07/11/01	             Archive Date: 09/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  96-31 732A	)	       DATE 
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for corneal opacities due to mustard gas exposure. 

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) due to exposure to second hand smoke and/or mustard gas.

3.  Entitlement to an increased rating for bilateral pes cavus, currently evaluated as  30 percent disabling.  

4.  Entitlement to an increased rating for residuals of an intertrochanteric right hip fracture, currently evaluated as 20 percent disabling.   

5.  Entitlement to special monthly compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to November 1941, from September 1942 to December 1945, from January 1951 to July 1952, and had periods of service in the National Guard. 

This matter was initially before the Board of Veterans Appeals (Board) on appeal from rating actions of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a February 1999 decision, the Board denied entitlement to increased evaluations for bilateral pes cavus and residuals of an intertrochanteric right hip fracture, remanded claims of entitlement to service connection, and deferred action on a claim of entitlement to special monthly compensation.  

The veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In an August 1999 Order, the Court granted a Joint Motion for Remand, vacating that portion of the February 1999 Board decision that denied the increased rating claims and remanding the matters for additional proceedings.  

In May 2000, the Board remanded the issues noted on the title page for further development consistent with the Courts order.  By that same decision, the Board decided that the veterans claim of entitlement to service connection for conjunctivitis due to mustard gas exposure was not well-grounded.  In light of the recent enactment of the Veterans Claims Assistance Act of 2000 (hereinafter, VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) which among other things, eliminated the concept of a well-grounded claim, the veteran is invited to file a new claim with the RO for readjudication consistent with the new law.  

The case was most recently certified to the Board by the New Orleans, Louisiana RO.  


REMAND

In the Joint Motion for Remand, the parties maintained that the Board did not provide adequate reasons and bases concerning the application of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2000) to the claims for increase.  It was contemplated that the examinations conducted on remand would provide sufficient detail necessary to properly evaluate the veterans right hip and bilateral foot disorders.  Specifically, the examinations ordered on remand were to include medical determinations on whether the right hip or feet exhibited pain with use, weakened movement, excess fatigability, incoordination, or any other functionally disabling symptom.  Additionally, these determinations were to be expressed in terms of additional range-of-motion loss beyond that already demonstrated clinically.  

The veteran was afforded a VA examination in August 2000; however, that examination did not address all elements required by the Board.  Although the examiner commented that the veteran experienced pain in his feet and right hip, there was no quantifiable explanation given as to how these symptoms affected the veteran, such as in terms of additional range-of-motion loss beyond that clinically found.  DeLuca requires that this be done.  In addition, there was no diagnosis entered with regard to the right hip.

It was also noted in the prior remand, that the RO must consider the applicability of 38 C.F.R. § 4.59 in connection with rating the bilateral foot disability.  Although the RO noted that regulation in the supplemental statement of the case issued in December 2000, it does not appear that the 38 C.F.R. § 4.59 was actually considered.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that, regrettably, this case is not ready for appellate review and must be remanded once again for further development.

The claims of entitlement to service connection for corneal opacities and COPD due to mustard gas exposure were the subject of the May 2000 Board remand; however, the Board finds that the remand orders were not complied with in connection with those claims and they must be remanded again.  Stegall.  

Central to the disposition of those issues is verification of the veterans claim that he participated in full body exposure mustard gas or Lewisite studies.  The U.S. Army Chemical and Biological Defense Command (CBDCOM) reviewed a portion of the veterans service medical records noting a positive reaction to mustard gas and suggested that the reference was to a training exercise in which drops of mustard gas were applied to a small skin area.  They did not find that the veteran had participated in full body exposure studies, but recommended that VA forward additional details of the purported tests in order to facilitate a more detailed search.  Despite the Boards instruction that the RO forward the additional information to the CBDCOM for verification, it does not appear that that was done.  The only reference to an additional attempt at verification is an August 2000 Report of Contact with personnel from the Compensation and Pension Service which noted that the veteran was not on list.  Army.  Subsequent to that date, the veteran submitted a statement offering additional details with regard to the alleged testing.  That information was never forwarded to CBDCOM.  As such, the Board must find that further development is warranted.  The RO must forward the information regarding test dates service information provided by the veteran to the CBDCOM.  

As noted in the previous remand, if it is determined that the veteran was not among those who received full body exposure to mustard gas during service, he must be informed of the need to provide competent evidence linking his disability to a verified exposure event.    

In addition to a claim based on mustard gas exposure, the veteran contends that his currently demonstrated COPD is the result of exposure to second-hand smoke during service.  Evidence in support of that claim includes August 1996, April and October 1998 VA medical opinions noting that in-service exposure to second-hand smoke may have contributed to or aggravated the development of COPD.  Unfortunately, none of those opinions provides the evidentiary basis upon which the examiner based the opinion in light of other examinations of record.  A decision on the question of service connection requires a medical determination which must be made from the entire record, without resort to independent medical judgment by the Board.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, a remand, to include an examination and opinion based on the record, is warranted. 

Finally, the Board notes that the recent enactment of the VCAA significantly adds to and amends the statutory law concerning VAs duties when processing claims for VA benefits.  Given those changes, the Board finds that a remand in this case is required for compliance with the notice and duty to assist provisions contained in the new law.

As the claims presently on appeal are inextricably intertwined with the claim of entitlement to special monthly compensation, adjudication of the latter claim is deferred at this time. 

In light of the foregoing, the claim is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the veteran in order to obtain the names and addresses of all medical care providers who have treated him for his right hip and bilateral foot disabilities since August 2000, the date of the most recent VA examination.  After securing any necessary release, the RO should attempt to obtain copies of all records from the identified treatment sources.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The RO is reminded that under the Veterans Claims Assistance Act of 2000 continued and repeated efforts to secure government records are required until such efforts are shown to be futile.  The appellant must then be given an opportunity to respond.

2.  The RO should review the veterans claims of entitlement for corneal opacities and COPD due to exposure to mustard gas and follow all applicable guidelines for development of those claims.  All actions required by the guidelines should be undertaken.  The RO must specifically contact the CBDCOM and request that it verify in writing whether or not the veteran underwent full body mustard gas testing at any time during service.  In this regard, the RO is instructed to provide detailed information concerning the veterans unit assignments and service duties.  All actions must be documented full in the claims folder.  All logical follow-ups must be undertaken.

3.  If it is determined that the veteran is not on the list of known participants, the RO should provide the veteran the opportunity to submit medical or scientific evidence linking his corneal opacities and COPD to exposure to mustard gas during service, as well as competent evidence which verifies his claimed exposure.  

4.  Thereafter, the veteran should be afforded a VA examination to determine the etiology of his COPD.  A complete history from the veteran should be elicited, to include any exposure to second-hand smoke before, during, and after service discharge.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to the etiology of the veterans COPD, to include whether it is due to exposure to second-hand smoke.  If the examiner finds that COPD is due to exposure to second-hand smoke, the examiner should opine whether COPD is due to exposure to second-hand smoke in service, as distinguished from any postservice second hand smoke exposure.  In this regard, the examiners opinion must reference the facts that the veteran was diagnosed with residuals of pleurisy in May 1953; that he was found to have a normal respiratory system in October 1957; that he was found to have normal findings on chest x-ray study in September 1960; and that he was diagnosed with probable COPD almost 21 years later in June 1981.  Should the examiner find that COPD was not incurred or aggravated in-service the examiner must carefully differentiate that opinion from the opinions offered in August 1996, April 1998, and October 1998.  The claims files must be made available to and reviewed by the examiner prior to the requested study and the examination report should reflect that such a review was made.

5.  The veteran should be afforded a VA orthopedic examination in order to determine the current nature and severity of the bilateral pes cavus and intertrochanteric right hip fracture residuals.  Findings must take into account all functional impairments identified in 38 C.F.R. §§ 4.40, 4.45, and 4.59 including:

? pain on use
? incoordination
? weakness
? fatigability
? abnormal movements, etc.  

Any functional impairment identified should be expressed in terms of additional range-of-motion loss beyond that clinically demonstrated.  That is, the examiner should conduct range of motion testing, and should state what is considered normal range of motion.  The examiner should also address whether there is likely to be an additional loss of motion due to:

? pain on use, including during flare-ups
? weakened movement
? excess fatigability
? or incoordination.  

The examiner should also describe whether any existing pain significantly limits the veterans functional ability during flare-ups or in use situations.  If no abnormality is found with respect to any of these factors that fact must be noted.

With regard to the bilateral pes cavus, the examiner should specifically state whether the veteran displays marked contraction of plantar fascia with dropped forefoot, all toes hammertoes, very painful callosities or marked varus deformity.  The examiner must review the claims folders, including a copy of this REMAND, and perform all tests and studies necessary to address the extent of functional impairment due the veterans bilateral foot and right hip disabilities.  All findings, opinions and bases therefor should be set forth in detail. 

6.  The veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2000).  In the event that the veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000 is completed.  If any development of any claim is incomplete, including if the requested examinations were not conducted by the appropriate physicians, or do not include all test reports, special studies or opinions requested, appropriate corrective action is to be taken.

8.  Thereafter, the RO should again review the veterans claims.  If any benefit sought on appeal remains denied, the veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).
